       18-23538-rdd        Doc 5012       Filed 08/28/19 Entered 08/28/19 16:26:56                    Main Document
                                                       Pg 1 of 14


        Paul J. Labov
        Carly S. Everhardt
        FOLEY & LARDNER LLP
        90 Park Avenue
        New York, New York 10016-1314
        Telephone: (212) 682-7474
        Facsimile: (212) 687-2329
        E-mail: plabov@foley.com
        E-mail: ceverhardt@foley.com

        Erika L. Morabito (admitted pro hac vice)
        FOLEY & LARDNER LLP
        3000 K. Street, N.W., Suite 600
        Washington, D.C. 20007-5109
        Telephone: (202) 295-5300
        E-mail: emorabito@foley.com

        Counsel to Whitebox Asymmetric Partners, LP;
        Whitebox Multi-Strategy Partners, LP; Hain
        Capital Investors Master Fund, Ltd. and; Cherokee
        Debt Acquisition, LLC.

        UNITED STATES BANKRUPTCY COURT
        SOUTHERN DISTRICT OF NEW YORK

        In re:                                                                      Chapter 11
        SEARS HOLDINGS CORPORATION, et al.,
                            Debtors.1                                               Case No. 18-23538 (RDD)
                                                                                    (Jointly Administered)




        1
                  The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal tax
        identification number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart
        Operations LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC
        Licensed Business LLC (3718); A&E LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
        Corporation (9500); MaxServ, Inc. (7626); & Business Franchises, Inc. (6742); Sears Home Improvement Products,
        Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859); Sears Protection
        Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears,
        Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC
        (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder
        Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of
        Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC
        (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company, LLC (5554); Sears STI
        Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C.
        (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands Management Corporation (5365);
        and SRe Holding Corporation (4816).


4835-9985-6802.5
       18-23538-rdd        Doc 5012        Filed 08/28/19 Entered 08/28/19 16:26:56                    Main Document
                                                        Pg 2 of 14



                    JOINDER, OMNIBUS OBJECTION TO FEE APPLICATIONS FILED BY
                   PROFESSIONALS AND REQUEST TO INCREASE HOLDBACK AMOUNT

                   Whitebox Asymmetric Partners, LP, Whitebox Multi-Strategy Partners, LP, Hain Capital

        Investors Master Fund, Ltd., and Cherokee Debt Acquisition, LLC (collectively, the “Priority

        Claimant Consortium”),2 by and through their undersigned counsel, hereby submit this joinder (the

        “Joinder”) to the Limited Objection of Mien Co. Ltd., Helen Andrews, Strong Progress Garment

        Factor Company, Ltd., Samil Solutions, Shanghai Fochier, Purcell Murray, A&A HK Industrial,

        and Mingle Fashion to Fee Applications Filed by Professionals (D.E. #4923) (the “Initial

        Objection”) to the various first and second interim fee applications pending before this Court3


        2
         The members of the Priority Claimant Consortium collectively hold a significant percentage of the total amount of
        estimated Administrative Expense Claims.
        3
          The first and second interim fee applications include the following: Second Interim Fee Application of Deloitte &
        Touche LLP for Services Rendered and Reimbursement of Expenses Incurred as Independent Auditor and Advisor
        from March 1, 2018 to June 30, 2019 (D.E. #4826), Second Interim Fee Application of Deloitte Transactions and
        Business Analytics LLP for Compensation for Services Rendered and Reimbursement of Expenses Incurred as
        Bankruptcy Advisor from March 1, 2019, through June 30, 2019 (D.E. #4827), Second Interim Fee Application of
        Alvarez & Marsal North America, LLC for Compensation Earned and Expenses Incurred for the Period from March
        1, 2019 through and including June 30, 2019, Second Interim Fee Application of Paul, Weiss, Rifkind, Wharton &
        Garrison LLP, Attorneys for the Debtors and Debtors in Possession for the Period from March 1, 2019 Through and
        Including June 30, 2019 (D.E. #4834), Second Interim Fee Application of Stout Risius Ross, LLC, Real Estate
        Consultant and Advisor for the Debtors, for the Period from March 1 2019 Through and Including June 30, 2019
        (D.E. #4835), Second Interim Fee Application of Evercore Group L.L.C. for Compensation for Services Rendered and
        Reimbursement of Expenses Incurred as Investment Banker to the Debtors for the Period from March 15, 2019
        Through and Including July 14, 2019 (D.E. #4837); Second Application for Interim Professional Compensation of
        Prime Clerk LLC, as Administrative Agent of the Debtors, for Services Rendered and Reimbursement of Expenses for
        the Period from March 1, 2019 through June 30, 2019 (D.E. #4840), Second Interim Application of FTI Consulting,
        Inc., Financial Advisor to the Official Committee of Unsecured Creditors of Sears Holdings Corporation, et al., for
        Interim Allowance of Compensation and Reimbursement of Expenses for the Period from March 1, 2019 Through
        June 30, 2019 (D.E. #4841), Second Interim Application of Houlihan Lokey Capital, Inc., Investment Banker to the
        Official Committee of Unsecured Creditors, for Interim Allowance of Compensation for Professional Services
        Rendered and Reimbursement of Actual and Necessary Expenses Incurred from March 1, 2019 Through June 30,
        2019 (D.E. #4842), First Joint Application of Paul E. Harner, as Fee Examiner and Ballard Spahr LLP, as Counsel
        to the Fee Examiner for Interim Allowance of Compensation for Professional Services Rendered and Reimbursement
        of Actual and Necessary Expenses Incurred from April 22, 2019 Through June 30, 2019 for Fee Examiner, Other
        Professionals (D.E. #4844), Second Application for Interim Professional Compensation of Akin Gump Strauss Hauer
        & Feld LLP as Counsel to the Official Committee of Unsecured Creditors for Allowance of Compensation for Services
        Rendered and Reimbursement of Expenses for the Period of March 1, 2019 Through and Including June 30, 2019
        (D.E. #4846), Second Interim Fee Application of Deloitte Tax LLP for Compensation for Services Rendered and
        Reimbursement of Expenses Incurred as Tax Services Provider from March 1, 2019 through June 30, 2019 (D.E.
        #4848) Second Application of Weil, Gotshal & Manges LLP, as Attorneys for the Debtors, for Interim Allowance of

                                                                2
4835-9985-6802.5
       18-23538-rdd       Doc 5012        Filed 08/28/19 Entered 08/28/19 16:26:56                  Main Document
                                                       Pg 3 of 14


        (collectively, the “Fee Applications”). In furtherance of this Joinder, the Priority Claimant

        Consortium states as follows:

                                            PRELIMINARY STATEMENT

             1. This objection is about one thing – fundamental fairness. It is not about punishing the

        professionals by objecting to the payment of their fees. Instead, this objection is about recognizing

        that in the bankruptcy process, similarly situated creditors must be treated equally. There is no

        doubt that the professionals have worked hard and contributed to these cases. But, there is equally

        no doubt that the administrative vendors, partners to the Debtors in this process and the lifeblood

        of these cases, have contributed at least as much. Indeed, without the support of administrative

        vendors during the critical 2018 holiday season, the Debtors’ value as a going concern would have

        plummeted and thousands of jobs would have been lost. Critically, without receiving the full

        value of their administrative claims, many of these vendors could face an uncertain future.

             2. Importantly, this objection is neither focused nor intended to register concern about

        professionals’ individual fees or time entries. Rather, this Objection seeks to temporarily suspend

        the relief requested in the Interim Fee Procedures Order allowing interim payment of fees, or in

        the alternative to sufficiently increase the 20% holdback to prevent further estate resources from

        being expended at a time when these estates are likely administratively insolvent. We are confident

        that the United States Trustee, the Fee Examiner appointed in this case, and this Court will ensure

        that the substantial amount of fees and costs requested by the professionals to date (a number

        approaching $170 million) meet applicable Bankruptcy Code requirements.



        Compensation for Professional Services Rendered and Reimbursement of Actual and Necessary expenses, Incurred
        from March 1, 2019 Through and Including June 30, 2019 (D.E. #4860), Second Application for Interim Professional
        Compensation for Young Conaway Stargatt & Taylor LLP (D.E. #4863), First Interim Application for Compensation
        and Reimbursement of Expenses of Elise S. Frejka, Consumer Privacy Ombudsman, for the Period December 3, 2018
        Through July 31, 2019 (D.E. #4910).

                                                               3
4835-9985-6802.5
       18-23538-rdd      Doc 5012       Filed 08/28/19 Entered 08/28/19 16:26:56          Main Document
                                                     Pg 4 of 14


             3. Sadly, the Debtors’ ability to pay their administrative claims in full is in serious doubt.

        Indeed, the Debtors and the Committee have indicated that in order to confirm a plan (the “Plan”),

        trade vendors with administrative claims will likely have to agree to significant concessions. These

        concessions, however, should not be limited to the trade claimants. The professionals should have

        to share that burden as well.

             4. Given the complexity of these issues, the plethora of stakeholders, and the impending

        hearing on confirmation, the Priority Claimant Consortium urges this Court to temporarily pause

        the relief granted in the Interim Fee Procedures Order in order to protect the valuable and limited

        estate resources. Alternatively, we request that the Court increase the minimal 20% holdback that

        now exists in the Interim Fee Compensation Order to a higher percentage that takes into account

        the current posture of this case. By doing so it will help balance the harm to the professionals

        seeking to get paid in full with the harm to the other administrative creditors who may be staring

        down the barrel of significant impairment, especially if this case gets dismissed or converted to

        one under Chapter 7 due to the Debtors’ administrative insolvency.

             5. Finally, while recognizing that it is not a motion currently pending before this Court,

        mediation may also be a viable alternative now to provide the Debtors and their administrative

        claimants a reasonable opportunity to reach an agreement that may in fact allow for a Chapter 11

        Plan to be confirmed in this case. This path seems preferable to one where the Debtors simply

        plow ahead toward a heavily contested confirmation, expending even more estate resources, with

        a Plan that cannot be confirmed, as a matter of law.




                                                         4
4835-9985-6802.5
       18-23538-rdd        Doc 5012        Filed 08/28/19 Entered 08/28/19 16:26:56                    Main Document
                                                        Pg 5 of 14


                                                      BACKGROUND

             6. The Debtors commenced voluntary cases under chapter 11 of the United States Bankruptcy

        Code (the “Bankruptcy Code”) beginning on October 15, 2018, in the United States Bankruptcy

        Court for the Southern District of New York (the “Court”).4

             7. On November 1, 2018, the Debtors filed the Motion of Debtors for Authority to Establish

        Procedures for Interim Compensation and Reimbursement of Expenses of Professionals (D.E.

        #425).

             8. On November 16, 2018, the Court entered an Order Authorizing Procedures for Interim

        Compensation and Reimbursement of Expenses of Professionals (the “Interim Fee Compensation

        Order”) (D.E. #796).

             9. The Interim Fee Compensation Order provides that professionals must file monthly fee

        statements (the “Monthly Statement”) with the Court. See Interim Fee Compensation Order

        ¶2.A(i)-(ii). Parties then have 15 days after the receipt of the Monthly Statement to review the

        Monthly Statement and file an objection. See id. at ¶2.A(v). After the time to object has passed,

        if no objections were filed, the Debtors shall pay 80% of the fees and 100% of the expenses

        identified in the Monthly Statement. See id. at ¶2.A(vi).

             10. The Monthly Statements do not replace the need to file interim or final fee applications.

        The Court requires professionals to file interim fee applications every four months. See id. at ¶2.B.

             11. Notwithstanding the Debtors’ ability to make payments to professionals based on the

        Monthly Statements and interim fee applications, the professionals’ fees are still subject to final

        approval of fees and expenses by the Court. See id. at ¶¶2.A(ii), 2.B(v).


        4
           On October 16, 2018, the Court entered an order administratively consolidating the Debtors’ bankruptcy cases for
        procedural purposes only, pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy
        Rules”) (D.E. #118).


                                                                5
4835-9985-6802.5
       18-23538-rdd      Doc 5012      Filed 08/28/19 Entered 08/28/19 16:26:56             Main Document
                                                    Pg 6 of 14


                                                     JOINDER

             12. The Priority Claimant Consortium joins in the Initial Objection for the reasons set forth

        therein, and requests the relief sought in the Initial Objection, namely, that the Court should enter

        an order denying the Fee Applications to the extent that the professionals request immediate

        payment of their fees at this time. Alternatively, the Priority Claimant Consortium requests that

        the Court increase the minimal 20% holdback that now exists in the Interim Fee Compensation

        Order to a significantly higher percentage that takes into account the current posture of these cases.

                                            FURTHER OBJECTION

             13. The Priority Claimant Consortium further objects to the monthly allowance and payment

        of compensation and reimbursement of expenses as set forth in the Interim Fee Procedures Order

        because these cases are likely administratively insolvent and the effect of the Interim Fee

        Procedures Order is to create two classes of administrative claims.

             14. To date, the professionals in these cases have billed $161,383,731.10 in fees and

        $6,395,295.66 in expenses. The Court has already approved, on an interim basis, $130,076,561.59

        in fees plus $3,809,041.33 in expenses (D.E. #4409). The Interim Fee Applications filed in August

        request an additional $31,307,169.60 in fees and $2,586,254.33 in expenses. Therefore, the overall

        fees requested by the professionals make up a remarkable 25% of the total administrative expenses.

             15. Several administrative claim holders have filed motions for allowance and payment of

        their administrative expense claims (D.E. ##3404, 4001, 4176, 4306, 4631, 4689, 4706, 4728). In

        their response to these requests, the Debtors have taken the position that the estates are likely

        administratively insolvent and to prevent a “first to the courthouse” mentality and to protect basic

        fairness, a protocol exists to ensure that all administrative claim holders are treated equally. To

        that end, and upon information and belief, the Debtors have refused to make any payments to these


                                                          6
4835-9985-6802.5
       18-23538-rdd      Doc 5012      Filed 08/28/19 Entered 08/28/19 16:26:56            Main Document
                                                    Pg 7 of 14


        administrative creditors. See Debtors’ Omnibus Objection to Vendors’ Motions for Allowance and

        Payment of Administrative Expense Claims (D.E. #4854).

             16. Yet, the Debtors and other estate professionals have continued to act pursuant to the

        Interim Fee Procedures Order and estate professionals have billed and, subject to approval of

        interim and final fee applications, have (or will) be paid approximately $167,779,026.85 in fees

        and expenses incurred through June 30, 2019.          See First Order Granting Applications of

        Professionals for Interim Allowance of Compensation and Reimbursement of Expenses (D.E.

        #4409) (approving $130,076,561.59 in fees and $3,809,041.33 in expenses); supra n. 3 (detailing

        currently pending interim fee applications totaling $31,565,423.93 in fees and expenses). Through

        June 1, 2019, $134,826,596 in professionals’ fees were already paid. See Corporate Monthly

        Operating Report for the Reporting Period of May 5, 2019 – June 1, 2019 (D.E. #4590).

             17. At the hearing on August 22, 2019, this Court indicated it would be hesitant to reduce the

        estate professionals’ fees due to their hard work in this case. To be clear, the Priority Claimant

        Consortium also believes the professionals in this case have worked hard, and therefore are not

        asking the Court to ultimately deny the professionals’ request for fees in this case. Rather, given

        the current posture of this case, the Priority Claimant Consortium is simply asking this Court to

        balance the harm here and treat professionals in this case the same as other administrative creditors

        when it comes to their requests for immediate payment of their fees. Every dollar that continues

        to get paid to professionals is one less dollar available to pay administrative creditors, especially

        if this case is administratively insolvent and unsecured creditors stand to get nothing.

             18. At the August 22, 2019 hearing, the Court cautioned the debtors that “this isn't a normal

        case … in part because the debtor may be administratively insolvent in which case, it needs to step

        back and look very carefully at all these claims as a group and decide how to proceed with them.”


                                                         7
4835-9985-6802.5
       18-23538-rdd      Doc 5012       Filed 08/28/19 Entered 08/28/19 16:26:56               Main Document
                                                     Pg 8 of 14


        Tr. Of August 22, 2019 Hearing at p. 98:6-12. This is a serious concern of the Priority Claimant

        Consortium as well, along with other similarly situated administrative creditors. As this court is

        well aware, solvency has been at issue during the entirety of this case. For example, Transform

        has questioned the Debtors’ assumptions and noted that it believes that once the assumptions are

        corrected it “could render Debtors administratively insolvent.”           See Limited Objection and

        Reservation of Rights of ESL Investments, Inc. and Transform Holdco LLC to Joint Chapter 11

        Plan of Sears Holding Corp and its Affiliated Debtors (D.E. #4759). Even the Debtors admitted

        to “delay[ing] certain vendor payments in order to pay down the Senior DIP….” See Supplemental

        Memorandum of Law in Support of Debtors’ Brief in Opposition to Transform Holdco LLC’s

        Adversary Complaint and in Further Support of Debtors’ Supplemental Motion to Enforce the

        Asset Purchase Agreement (D.E. #4979).

             19. Treating professionals differently than vendors is patently unfair, and candidly alters the

        Bankruptcy Code and what and who it is designed to protect. Simply stated, professionals are not

        (and should not be) accorded a higher priority than any other administrative expense claim holders

        under the Bankruptcy Code. See 11 U.S.C. § 726(b) (“Payment on claims of a kind specified in

        paragraph (1), (2), (3), (4), (5), (6), (7), or (8) of section 507(a) of this title, or in paragraph (2),

        (3), (4), or (5) of subsection (a) of this section, shall be made pro rata among claims of the kind

        specified in each such particular paragraph” (emphasis added)); 11 U.S.C. § 507(a)(2) (listing

        administrative expenses under 503(b), which includes compensation and reimbursement awarded

        under section 330 of the Bankruptcy Code as an administrative expense of the estate). Indeed, as

        the Sixth Circuit has noted, “[c]ounsel is a gambler in [bankruptcy] proceedings like every other

        administrative claimant.” Specker Motor Sales Co. v. Eisen, 393 F.3d 659, 664 (6th Cir. 2004).




                                                           8
4835-9985-6802.5
       18-23538-rdd      Doc 5012      Filed 08/28/19 Entered 08/28/19 16:26:56               Main Document
                                                    Pg 9 of 14


             20. Moreover, in the context of debtor-in-possession financing and section 363 sales, other

        courts have found that a debtor’s success or failure should not solely be balanced on the back of

        administrative trade claims. As Judge Bonapfel stated in In re Altantis Plastics, Inc., Case No. 08-

        75473 (PWB) (Bankr. N.D.Ga.), Tr. of Aug. 11, 2008 Hr’g on First Day Motions (Dkt. No. 58),

        at p. 42:7-9, “I don’t see that Congress says we can pay one administrative expense and not

        another.”

             21. While the claim issues in the Atlantis case dealt mostly with section 503(b)(9) claims, the

        Court’s admonishment applies equally here. There is simply no legal or factual basis to treat

        administrative trade claims and professional claims any differently. To do so would be to pervert

        the intention and goal of the Bankruptcy Code, i.e., to encourage vendors to continue to ship to

        debtors and to provide those debtors with a fresh start.

             22. Finally, the request herein to pause the relief granted in the Interim Fee Procedures Order

        is not prejudicial to professionals. The ultimate allowance of those fees are not the subject of this

        objection, as all issues involving allowance and payment of fees will be taken up by the Office of

        the United States Trustee, this Court, and the duly appointed Fee Examiner. Instead, this objection

        concentrates only on the payment of those fees now when the Debtors and Committee have

        indicated that the estates are likely administratively insolvent. Indeed, if the requested relief is not

        granted, the prejudice will be to the administrative vendor claimants, and possibly others.

             23. Accordingly, the Court should at least temporarily “pause” the relief granted in the Interim

        Fee Compensation Order, and deny the Interim Fee Applications without prejudice until such time

        as it is clear how all administrative claims will be treated and paid in this case.




                                                           9
4835-9985-6802.5
       18-23538-rdd      Doc 5012      Filed 08/28/19 Entered 08/28/19 16:26:56               Main Document
                                                    Pg 10 of 14


                                            INCREASE HOLDBACK

             24. Alternatively, the Court should consider increasing the 20% holdback percentage in

        paragraph 2.A(vi) of the Interim Fee Compensation Order to a much higher percentage that reflects

        the serious concerns in this case, including the high likelihood of administrative insolvency of the

        Debtors. Paragraph 4 of the Interim Fee Compensation Order states that “[a]ny party may object

        to requests for payments made pursuant to this Order on the grounds that the Debtors have not . .

        . remained current on their administrative expenses … or a manifest exigency exists by seeking a

        further order of this Court…”        Therefore, the Interim Fee Compensation Order expressly

        contemplates its alteration especially here when there is a real concern that this estate is

        administratively insolvent. So, while the Interim Compensation Order, at the time it was entered,

        may have been “essential, appropriate, and in the best interest of the Debtors, their creditors, and

        all other parties in interest,” the posture of this case has changed. What is now in the “best interest”

        of the Debtors, their creditors, and all parties in interest would be to carefully protect the remaining

        assets of the estate, even if it means limiting or capping the immediate payment of fees to estate

        professionals.

             25. Holdbacks allow parties to review the reasonableness of aggregate fees and disbursements

        and “are commonly used by courts to moderate potentially excessive interim allowances and to

        offer an incentive for timely resolution of the case….[i]n the end, holdbacks are either directed by

        the court to be paid in full, in part or denied altogether (with the potential for additional

        disgorgement) depending upon an array of factors including: the total interim fees paid the

        applicant, the total and priority of the final fees awarded and the level of solvency of the estate.”

        See In re Child World, 185 B.R. 14, 18 (Bankr. S.D.N.Y 1995). Increasing the holdback is not

        unwarranted where there are concerns about the effect of the fees on the estate. See In re Brooke


                                                          10
4835-9985-6802.5
       18-23538-rdd     Doc 5012      Filed 08/28/19 Entered 08/28/19 16:26:56             Main Document
                                                   Pg 11 of 14


        Corp., 2013 Bankr. LEXIS 5382 (Bankr. Kan. 2013) (increasing attorney’s holdback). Further,

        increasing the holdback still allows professionals to receive some interim compensation while

        quelling other concerns highlighted in the Initial Objection.

             26. Therefore, the Court should alternatively consider modifying the Interim Fee

        Compensation Order to significantly increase the holdback percentage to reflect the uncertainties

        in this case and the high likelihood of administrative insolvency.

                                         REQUEST FOR MEDIATION

             27. Although the Priority Claimant Consortium and several other administrative claim

        holders have requested information from the Debtors for several weeks now relating to both the

        administrative claims pool and assets of the Debtors that may be used to satisfy and/or reserve for

        all of the administrative claims at Confirmation, to date the Debtors have not provided any of this

        information or documentation to the Priority Claimant Consortium.           Such disregard for its

        administrative creditors so close to the date for Confirmation of the Plan leaves the Priority

        Claimant Consortium (and other similarly situated administrative creditors) deeply concerned

        about the continued use of estate assets to pay professionals to keep this case alive in a very

        expensive Chapter 11. This is especially true when we have seen no evidence that the Debtors are

        solvent and that there is a high likelihood of getting a Plan Confirmed. In reality, the fear is that

        the Debtors expend estate resources pursuing an unconformable Plan, and sadly this case may get

        converted or dismissed due to the Debtors being administratively insolvent. Unfortunately, and

        despite the Court’s urging for the Debtors to work constructively with its administrative creditors,

        to date we have not seen any progress.

             28. The Debtors are responsible and carry the burden of establishing the ability to pay

        administrative claims in full (or to reserve for same) on the Effective Date. But given the size and


                                                         11
4835-9985-6802.5
       18-23538-rdd      Doc 5012      Filed 08/28/19 Entered 08/28/19 16:26:56            Main Document
                                                    Pg 12 of 14


        complexity of the issues that have occurred in these cases, including the many uncertainties that

        still exist, one can reasonably conclude that the Debtors either do not have the information

        necessary to have productive discussions on these issues with the Priority Claimant Consortium,

        or are simply refusing to do so. We believe it’s the former. Upon information and belief, much

        of the information requested from the Debtors likely resides on servers and in accounting records

        held by Transform. And, given the very public adverse relationship between the Debtors and

        Transform, this issue is not likely to get resolved any time soon. This again leaves the Priority

        Claimant Consortium with few options. We can either just sit back and wait, while precious estate

        resources continue to be consumed by professionals to the detriment of all of the Debtors’

        creditors, or we can seek the narrow relief requested herein. Regardless, the hearing on Plan

        Confirmation is scheduled for September 18, 2019, just three weeks away. The time to act is now.

             29. At the hearing on August 22, 2019 the Court stated that it expected the Debtors to establish

        an evidentiary record prior to the confirmation hearing on their ability to pay administrative claims

        in full on the Effective Date. When pressed, however, Debtors’ counsel did not affirmatively state

        that they would be able to do this. Instead, the Debtors stated that they believed they would be

        able to comply with section 1129 of the Bankruptcy Code. See Tr. of August 18, 2019 Hearing at

        84:12-23.

             30. As previously set forth in the Priority Claimant Consortium’s Objection to Confirmation,

        administrative creditors remain concerned that the Debtors will simply rely on a sleight of hand

        Objection to all claims, thereby making them “disputed” in order to confirm a Plan that only pays

        lip service to the requirements of the Bankruptcy Code. See Objection to Modified Second

        Amended Joint Chapter 11 Plan of Sears Holding Corporation and Its Affiliated Debtors (D.E.




                                                         12
4835-9985-6802.5
       18-23538-rdd        Doc 5012     Filed 08/28/19 Entered 08/28/19 16:26:56               Main Document
                                                     Pg 13 of 14


        #4721, § 1). Then, post-confirmation, the administrative trade creditors will be left with the

        consequences of the Debtors’ inability to pay their administrative claims.

             31. The Court itself recognized the potential for issues regarding a sufficient record regarding

        the amount of administrative claims, concluding that if the Debtors “don't have a proper record at

        [the Confirmation hearing] and want to proceed, there will be a problem, or, if they don't have a

        proper record and they want some more time to develop one, including in culmination with groups

        of administrative expense creditors, they'll probably get such an adjournment.” Tr. of August 22

        Hearing at p. 118:5-10.

             32. Thus, given the Court’s rulings at the August 22, 2019 hearing, the Priority Claimant

        Consortium respectfully requests, and in fact urges, this Court to order mediation so that the

        Debtors, Transform, administrative trade claimants (through a chosen representative), and even

        retirees, may better understand the issues surrounding the ability of the Debtors to confirm a Plan.

        By doing so, significant estate resources can be preserved by not heading down a path toward

        confirmation with no conceivable confirmation of a Plan in sight.

             33. The goal of mediation at this juncture would be to ensure that all parties are appropriately

        informed of the economic realities facing these Debtors and to collectively come up with a

        construct for administrative claims that would obviate the need for a costly mini-trial on

        estimation, and ultimately allow the Debtors to confirm a Plan.

                                           RESERVATION OF RIGHTS

                   34. The Priority Claimant Consortium reserves their rights to amend and/or supplement

        this objection, as well as their rights to object to final fee applications and to assert any other rights

        under applicable law.




                                                           13
4835-9985-6802.5
       18-23538-rdd       Doc 5012    Filed 08/28/19 Entered 08/28/19 16:26:56           Main Document
                                                   Pg 14 of 14


                                                CONCLUSION

                   WHEREFORE, the Priority Claimant Consortium requests that the Court (i) deny the

        Interim Fee Applications to the extent that the professionals request immediate payment of their

        fees; (ii) “pause” the professionals’ monthly compensation and reimbursement procedures

        pursuant to the Interim Fee Procedures Order and/or significantly increase the amount of the

        Holdback; (iii) order mediation; and/or (iv) grant any further relief that the Court deems just and

        appropriate.

        Date: August 28, 2019
              New York, New York
                                                                    /s/ Paul J. Labov
                                                                    Paul J. Labov
                                                                    Carly S. Everhardt
                                                                    FOLEY & LARDNER LLP
                                                                    90 Park Avenue
                                                                    New York, New York 10016-1314
                                                                    Telephone: (212) 682-7474
                                                                    Facsimile: (212) 687-2329
                                                                    E-mail: plabov@foley.com

                                                                    -and-

                                                                    Erika L. Morabito (pro hac vice)
                                                                    FOLEY & LARDNER LLP
                                                                    3000 K. Street, N.W., Suite 600
                                                                    Washington, D.C. 20007-5109
                                                                    Telephone: (202) 295-5300
                                                                    E-mail: emorabito@foley.com

                                                                    Counsel to Whitebox Asymmetric
                                                                    Partners, LP; Whitebox Multi-
                                                                    Strategy Partners, LP; Hain
                                                                    Capital Investors Master Fund, Ltd.
                                                                    and; Cherokee Debt Acquisition,
                                                                    LLC.




                                                        14
4835-9985-6802.5
